 QUALITY INN WAIKIKIIQuality Inn Waikiki and Culinary and Service Em-ployees Union, Local 555, AFL-CIO. Case 37-CA-200017 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union on 17 January1983, the General Counsel of the National LaborRelations Board issued a complaint on 28 February1983, a first amended complaint on 1 September1983, and a second amended complaint on 7 Sep-tember 1983 against the Company, the Respondent,alleging that it has violated Section 8(a)(5) and (1)of the National Labor Relations ActThe complaint alleges that on 6 December 1982,following a Board election in Case 37-RC-2494,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs 102 68 and 102 69(g), amendedSept 9, 1981, 46 Fed Reg 45922 (1981), FrontierHotel, 265 NLRB 343 (1982) ) The complaint fur-ther alleges that since 14 January 1983 the Compa-ny has refused to bargain with the Union On 11March 1983 the Company filed its answer and on14 September 1983 the Company filed its answer tothe second amended complaint admitting in partand denying in part the allegations in the com-plaintOn 21 September 1983 the General Counsel fileda Motion for Summary Judgment On 28 Novem-ber 1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted TheCompany filed a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentThe Company's answers to the complaint andthe second amended complaint admit its refusal tobargain but deny that the Union's certification wasproperly issued In its brief in opposition to theGeneral Counsel's Motion for Summary Judgment,the Company attacks the validity of the certifica-tion on the grounds that the Union has an interestin the financial success of a competing hotel whichraises a conflict of interest precluding the Unionfrom representing the Company's employees ' TheCompany also contends that the record must be re-opened for additional evidence relating to the"nature of the relationship between Local 555 andTeamsters Local 996" (Hawaii Teamsters andAllied Workers Local 996) The General Counselargues that all material issues have been previouslydecided We agree with the General CounselThe record, including the record in Case 37-RC-2494, reveals that an election was held 30 De-cember 1980 pursuant to a Stipulated ElectionAgreement The tally of ballots shows that of ap-proximately 112 eligible voters, 64 cast ballots forand 24 cast ballots against the Union There werethree challenged ballots, an insufficient number toaffect the results of the election After conductinga hearing on the Company's objection, the hearingofficer on 6 August 1982 issued his report recom-mending that the objections be overruled TheCompany filed exceptions On 6 December 1982the Board adopted the hearing officer's recommen-dation and certified the Union as the exclusive bar-gaining representative of the employees in the stip-ulated unit 2By letters dated 16 December 1982 and 12 Janu-ary 1983 the Union requested the Company to bar-gain and furnish it certain relevant information toallow it to prepare to negotiate a collective-bar-gaining agreement In a 14 January 1983 telephoneconversation and a letter dated 24 February 1983the Company declined to bargain with the Unionbecause it believed that the Union was not theproperly certified representative of its employeesIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 U S 146, 162(1941), Secs 102 67(f) and 102 69(c) of the Board'sRules and RegulationsAll issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding The Company does not offer to adduce at' Our dissenting colleague would find that a father son relationship byItself is sufficient to establish a clear conflict of Interest " We disagreeWe do not find that the Employer has met its "considerable burden ofestablishing that International vice President Anthony Rutledge's connection, if any, with a competing hotel controlled by his father will con-flict with his required single minded purpose" of representing the members of the bargaining unit The mere existence of a family relationship isnot enough to establish a conflict of Interest Finally, we find no evidencethat Anthony Rutledge, by acting in a merely advisory capacity, controlsLocal 5552 Chairman Dotson and Member Hunter did not participate in the underlying representation proceedings The heanng officer s report is attached hereto as 'Appendix B272 NLRB No 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDa hearing any newly discovered and previously un-available evidence,3 nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company, a Hawaii corporation, operates ahotel providing food and lodging for guests at itsfacility in Honolulu, Hawaii, where it annually pur-chases goods and services valued over $50,000 di-rectly from outside the State. We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA.The CertificationFollowing the election held 30 December 1980,the Union was certified 6 December 1982 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regularly scheduled part-timeemployees of the Employer employed on theIsland of Oahu; excluding confidential employ-ees, professional employees, managerial em-ployees, guards and/or watchmen, and super-visors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B.Refusal to BargainSince 16 December 1982 the Union has request-ed the Company to bargain, and since 14 January1983 the Company has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 14 January 1983 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-3 Although the Company urges the Board to reopen the record for ad-ditional evidence, it has not shown the relevance of such information norhow It would change the result herein The Company's motion is there-fore dented.priate unit, the Company has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (101h Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Quality Inn Waikiki, Honolulu,Hawaii, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Refusing to bargain with Culinary and Serv-ice Employees Union, Local 555, AFL-CIO, as theexclusive bargaining representative of the employ-ees in the bargaining unit.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regularly scheduled part-timeemployees of the Employer, employed on theIsland of Oahu; excluding confidential employ-ees, professional employees, managerial em-ployees, guards and/or watchmen, and super-visors as defined in the Act.(b)Post at its facility in Honolulu, Hawaii,copies of the attached notice marked "Appendix QUALITY INN WAIKIKI3A "4 Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER HUNTER, dissentingContrary to my colleagues, I would deny theGeneral Counsel's Motion for Summary Judgmentand would dismiss the complaint I would alsorevoke the Board's earlier certification of Local555 as collective-bargaining representative of theRespondent's employees Thus, I find merit in theRespondent's contention that there is a conflict ofinterest here which precludes Local 555 from prop-erly representing the Respondent's employees Forthis reason, I consider the Board's earlier certifica-tion of Local 555 to have been inappropriateThe appended hearing officer's report fully setsforth the facts showing the complex interrelation-ship of Local 555, Local 5, the International, and ahotel which is in competition with the RespondentThis competing hotel was constructed with loansfrom Local 5 and from the Teamsters The keyfigure presenting a conflict of interest here is Inter-national official Anthony Rutledge who has con-nection with Local 555 and with the owner and/orcontroller of the competing hotel Thus, by virtueof his several offices with the International, Antho-ny Rutledge is responsible for assisting in Local555's contract negotiations, moreover, it is Antho-ny's father, Arthur Rutledge, himself a former offi-cial of the International and Local 5, who ownsand/or controls the competing hotel This relation-ship establishes a clear conflict of interest Accord-ingly, I would find that the hearing officer and theBoard in the earlier representation case erroneouslyrejected the Respondent's assertion of a conflict ofinterest based solely on the absence of record evi-dence that Anthony would take his father's inter-ests into account should he assist in Local 555's ne-gotiations The question of whether Anthonywould in fact abuse his power is irrelevant when atrue conflict of interest exists The conflicting inter-4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Natonal Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"ests do not disappear merely because there is noevidence as to what Anthony's subjective intentmight be with respect to exercising his influenceMoreover, I believe that it would be virtually im-possible for the Respondent to obtain any directevidence of Anthony's subjective intent I wouldfind it sufficient that the Respondent has estab-lished the conflict of interest Also, I would findthat even assuming that there is only a potentialconflict of interest here, in the circumstances ofthis case, that alone is sufficient grounds to dis-qualify Local 555 from representing the Respond-ent's employees This is so because the connectionsof Anthony Rutledge, noted above, present aninnate or proximate danger that the employees' in-terests would be subordinated to interests not ger-mane to the employer-employee relationship ' CfNational Food Stores of Louisiana, 186 NLRB 127(1970)1 Contrary to my colleagues' assertion, my finding of a conflict of interest here is not premised even primarily on the father son relationshipof Arthur and Anthony Rutledge It is based on the complex interrelationship of Local 5, Local 555, the International, and the competinghotel I note particularly that the competing hotel was constructed parWilly with loans from Local 5, that Anthony is an official with the International, and that he has the authority to assist in Local 555's negotiationsAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Culinaryand Service Employees Union, Local 555, AFL-CIO, as the exclusive representative of the employ-ees in the bargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regularly scheduled part-timeemployees of the Employer employed on theIsland of Oahu, excluding confidential employ-ees, professional employees, managerial em- 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, guards and/or watchmen, and super-visors as defined in the ActQUALITY INN WAIKIKIAPPENDIX BHEARING OFFICER'S REPORT ONOBJECTIONSPursuant to a Stipulation for Certification Upon Con-sent Election approved on December 1, 1980, an electionby secret ballot was conducted on December 30, 1980, ina unit of all full-time and regularly scheduled part-timeemployees of the Employer employed on the Island ofOahu, excluding confidential employees, professional em-ployees, managerial employees, guards and/or watch-men, and supervisors as defined in the Act The officialTally of Ballots served on the parties at the conclusionof the election reflects that of approximately 112 eligiblevoters, 64 cast ballots for and 24 cast ballots against Peti-tioner There were three challenged ballots which are in-sufficient in number to affect the results of the electionOn January 6, 1981, the Employer filed timely objec-tions to the election, a copy of which was served on Pe-titionerThe Employer's objections state1 Petitioner and its alter egos Local 5, Hotel Res-taurant Employees and Bartenders Union, AFL-CIO and Unity House either own or effectivelycontrol the operation and management of the Wai-kiki Marina Hotel which is a direct competitor ofthe employer herein, Napualarn Hotel Such con-trol of a direct competitor raises a clear conflictof interests and must be deemed to disqualify peti-tioner from effectively representing the independ-ent interests of employees, since there is an innateor proximate danger that the interests of the Em-ployer's employees whom petitioner seeks to rep-resent will be subordinate to factors which are notgermane to the employer-employee relationship2 Petitioner engaged in conduct which precludedconduct of an election in accordance with theBoard's standards for laboratory conditionsThe Acting Director for Region 20 caused an investi-gation of the Employer's objections to be made and onMarch 6, 1981 issued a Report on Objections and Noticeof Hearing in which he concluded that the investigationof Employer's Objection No 1 disclosed substantial andmaterial issues of fact as to whether Petitioner throughits association with Unity House, either owns or effec-tively controls the operation and management of theWaikiki Marina Hotel, a competitor of the Employer,and therefore has a conflict of interest which would dis-qualify it from representing the Employer's employeesThe Employer submitted no evidence to support the alle-gation that Local 5, Hotel and Restaurant Employeesand Bartenders Union, AFL-CIO, is an alter ego of Peti-tioner In these circumstances, the Acting Director forRegion 20 directed that a hearing be held with respect toObjection No 1On March 17 and 30, 1981 respectively, the Employerfiled Limited Exceptions and Petitioner filed Exceptionsto the Acting Regional Director's Report on Objectionsand Notice of Hearing On July 14, 1981, the Boardissued a Decision and Order Directing Hearing in whichit adopted the Acting Regional Director's findings andrecommendations Pursuant thereto, a hearing was heldbefore the undersigned in Honolulu, Hawaii on August19, 24, 25, 26 and 28, 1981 All parties appeared at thehearing and were afforded a full opportunity to be heard,to examine and cross-examine witnesses, and to presentevidence relevant to the issuesUpon the entire record of the case, and from my ob-servation of the demeanor of the witnesses, I make thefollowing findings of fact, conclusions and recommenda-tions iThe testimony at the hearing was for the most part un-contradicted The record reflects that from approximate-ly 1938 until 1979, Arthur Rutledge was the Chief Exec-utive Officer of Hotel, Restaurant Employees and Bar-tenders' Union Local 5, AFL-CIO, herein called Local5 In addition to his duties with Local 5, the record re-flects that Arthur Rutledge also served as Vice Presidentof the Hotel Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, herein called the Internation-al He has also occupied various positions with Team-sters Locals 996 and 427, the Transit Workers Union andTeamsters Joint Council 50Unity House Incorporated, herein called Unity House,is a non-profit organization incorporated under the lawsof the State of Hawaii It was established by Arthur Rut-ledge in 1951 under the name of the Hawaiian Federa-tion of Labor Memorial Association The record reflectsthat the name Unity House was adopted by the HawaiianFederation of Labor Memorial Association in approxi-mately 1956The charter of incorporation of Unity House providesin Article III that the objective and purposes of UnityHouse shall be, inter aha"To bring together in a benevolent and fraternal or-ganization all members, past members and friends ofthe American Federation of Labor in the Territoryof Hawaii, including, the Hotel Restaurant Employ-ees and Bartenders Union, the International Broth-erhood of Teamsters and the Transit WorkersUnion, Independent"Article VIII of the amended charter provides that mem-bership in Unity House shall include, inter aha"Persons who are members, past members, orfriends of the Hotel Restaurant Employees and Bar-tenders Union, the International Brotherhood ofTeamsters and the Transit Workers Union, Inde-pendent, may be admitted as members of the corpo-' At the hearing the Employer Incorporated Into the record herein,the transcripts and exhibits from Case Nos 37-RC-2546 and 37-RC-2555 Accordingly, Petitioner s unopposed post hearing motion that administrative notice be taken of the Regional Director s Decision and Direction of Election in Case Nos 37-RC-2647, 37-RC-2546 and 37-RC-2555 is hereby granted QUALITY INN WAIKIKI5ration by affirmative vote of its Board of Directorsat any meeting thereof duly held "2The record reflects that Arthur Rutledge was Presidentof Unity House at the time of the hearing herein and thathe has occupied this position since its inception in 1951In 1957, Unity House constructed a building on landthat it owns near Waikiki, herein called the Unity Build-ing The money to finance construction of the UnityBuilding came from loans from the Teamsters Union andfrom Local 5 Unity House rented office space in UnityBuilding to various labor organizations including Local5, and Teamsters Locals 996 and 427 and Joint Councilof Teamsters Local 50 In addition to providing officespace, Unity House sold various administrative servicesincluding secretarial, printing, clipping, switchboard andaccounting services and meeting rooms to the tenants ofUnity Building The tenants, in turn, paid Unity House aper capita fee for these servicesIn 1974, Unity House constructed the Waikiki MarinaHotel, herein called the Waikiki Marina, on a parcel ofland it owns that is adjacent to the Unity Building Onor about October 1, 1975, the Waikiki Marina recognizedLocal 5 as the collective bargaining representative ofcertain of its employees Thereafter, as a result of unfairlabor practice charges filed by ILWU Local 142,3 theDirector for Region 20 approved a settlement agreementwherein the Waikiki Marina and Local 5 agreed to ceaseand desist giving effect to the terms of their collectivebargaining agreement until Local 5 divested itself of allmanagement control over Waikiki Marina and untilLocal 5 was certified by the Board as the exclusive col-lective bargaining representative of employees of theWaikiki MarinaThe record discloses that Culinary and Service Work-ers Union, Local 555, AFL-CIO, herein called Local555, was chartered by the International in 1974 Thecharter petition was signed by 25 applicants, who wereat the time former members of Local 5 4 The charter pe-tition was given to Anthony Rutledge, the son of ArthurRutledge, who at the time was vice-president of Local 5Anthony Rutledge sent the charter petition to the Inter-national The International in turn issued a charter forLocal 555 and appointed Anthony Rutledge as the Ad-ministrative Agent for Local 555 Anthony Rutledgeserved Local 555 in this capacity until April 1979, when,at the direction of the International, he was replaced byJoseph Belardi As administrative agent for Local 555,2 There is no evidence in the record sufficient to establish who if anyone, is a member of Unity House It is noted that this Issue is currentlythe subject of a civil lawsuit in the Circuit Court of the State of HawaiiMichael G Chambrella et al v Arthur A Rutledge Unity House Incorporated a Hawaii corporation and John Does I through 303 Case Nos 37-CA-959 and 37-CB-1974 Anthony Rutledge testified without contradiction that Local 555 waschartered because persons represented by Local 5 who worked in smaller(class B) hotels did not feel they were getting the same representationfrom Local 5 as those who worked in the larger (class A) hotels and thatthey also felt they did not have the same say in Local 5 as did those whoworked in the larger hotels The record reflects that since the charterwas granted to Local 555 the International has ordered a number of thesmaller hotels transferred from the jurisdiction of Local 5 to Local 555and has specifically granted jurisdiction of class B hotels to Local 555Local 5 was granted jurisdiction of class A hotelsAnthony Rutledge hired and fired employees of Local555, negotiated collective-bargaining agreements on itsbehalf and paid the Local's expensesAt the time he was appointed administrative agent forLocal 555, Anthony Rutledge was also employed asvice-president of Local 5, secretary-treasurer of Team-sters Local 427 and as secretary-treasurer of Joint Coun-cil of Teamsters Local 50 The offices of these labor or-ganizations were located in the Unity Building Conse-quently Local 555's offices were also located in theUnity Building Local 555 did not pay rent to UnityBuilding, however The record reflects that Local 5 pro-vided Local 555 with bookkeeping, secretarial and tele-phone services and loaned or donated approximately$10,000 to Local 555 to help it get startedOn or about August 22, 1974, the Waikiki Marina rec-ognized Local 555 as the collective bargaining represent-ative of certain of its employees Thereafter, as a resultof additional unfair labor practice charges filed byILWU Local 142,5 the Acting Director for Region 20 inApril 1975, issued an Order Withdrawing approval ofthe previous settlement agreement and on April 15, 1975,issued a Consolidated Complaint and Notice of Hearingalleging, inter aha, that Respondent Waikiki Marina vio-lated Section 8(a)(1) and (2) of the Act and that Re-spondents Local 5 and Local 555 were alter egos andthat they had violated Sections 8(b)(1)(A) and (2) of theActOn August 8, 1975, the Board issued an order approv-ing a formal Settlement Agreement wherein the WaikikiMarina agreed to cease recognizing Local 5 and/orLocal 555 as the collective bargaining representative ofits employees until said labor organizations, their agents,officers and representatives, have divested themselves ofall management control over the Waikiki Marina anduntil Local 5 and/or Local 555 are certified by theBoard as the exclusive collective bargaining representa-tive of employees of the Waikiki Marina in an appropri-ate unit Local 5 and Local 555 agreed to cease accept-ing recognition as the collective bagaming representativeof any employees of the Waikiki Marina until each unionand/or their agents, officers and representatives divestedthemselves of all management control over the WaikikiMarina and until either of them are certified by theBoard as the exclusive collective bargaining representa-tive of employees of the Waikiki Marina in an appropri-ate unit On February 11, 1976, the Ninth Circuit Courtof Appeals entered its judgment enforcing the Board'sorder 6In late 1978 or early 1979, Richard Tam, who wasthen Secretary of Local 5, announced that he wouldchallenge Arthur Rutledge in the next election for Presi-dent of Local 5 Tam was immediately fired from all po-sitions he held with Local 5 Shortly thereafter, theInternational placed Local 5 and Local 555 under trust-eeship The trustee for both locals was Joseph Belardi,from Hotel Restaurant Employees and Bartenders Union,Local 2 in San Francisco, California Anthony Rutledge5 Case Nos 37-CA-1073 and 37-CB-2666 Civil No 75-3613 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas named by the International as assistant trustee to Be-lardiAnthony Rutledge continued in his duties as adminis-trative agent for Local 555 until April 1979 At this timethe International ordered Anthony Rutledge to turn overall of his duties with respect to Local 555 including thoseof assistant trustee to Belard' 7Belard' served as trustee for Local 555 and Local 5until January 1980 In July 1979, Belard' supervised theelection of the first slate of elected officers for Local555 Joe Anne Ferreira was elected chief executive offi-cer of Local 555 One month after her election, Ferreriamoved Local 555's offices from the Unity Building tothe American Security Bank Building Six months later,she moved Local 555's offices to their present location,2305 South Beretania Street, Honolulu Hawaii Therecord establishes that since officers were elected in July1979, Local 555 has not paid any monies to Unity House,has not been a member or owner of Unity House, andhas not been a member or owner of the Waikiki Marina 8The record further establishes that Arthur and AnthonyRutledge have not held any elected office in Local 555,and have at no time material herein been a member ofLocal 555's Executive Board Furthermore, AnthonyRutledge has not had the authority to hire employees orpay expenses for Local 555 since April 1979 Rather thisauthority since July 1979, has been exercised by the chiefexecutive officer of Local 555In January 1980, the United States District Court dis-solved the trusteeship imposed by the International andordered a new election of officers for Local 5 RichardTam was elected to the presidency of Local 5 along witha slate of supporting officers Immediately after his elec-tion, Tam fired Arthur and Anthony Rutledge fromevery position they held with Local 5 Tam then movedLocal 5's offices from the Unity Building and moved tosever all ties between Local 5 and Unity House He dis-claimed on behalf of Local 5 any equitable interest thatLocal 5 might have in Unity House other than the out-standing loan Local 5 stopped paying per capita dues toUnity House and filed a lawsuit to partition or force sale7 The record discloses that since resigning as administrative officer ofLocal 555, Anthony Rutledge has been appointed a vice president of theInternational Subsequently he was elected to the International's Execulive Board At the time of the hearing Anthony Rutledge was a vicepresident of the International, sat on the Executive Board of the Internatonal and was the International's organizer for the State of Hawaii Heno longer holds any position in Local 5 or Local 555 In his capacity asorganizer for the International, Anthony Rutledge is responsible for assitting the International s local unions in the State of Hawaii in organizmg, contract negotiations and grievances He acts under the direction andreports to the International s General President and the International'sDirector of Organization Local 5 and Local 555 are the only two localsof the International in the State of Hawaii The chief executive officer ofeach local is responsible for the day-to-day operations of his or her respective local in accordance with the constitution and by laws of eachlocal They may, but are not required to ask Anthony Rutledge for assistance Although Anthony Rutledge offers advice and assistance as outlined above, each local union is free to accept or reject that advice it seesfit8 The record contains no evidence sufficient to establish that any officer, agent or representative of Local 555 has been a member of or heldany ownership Interest in Unity House and/or the Waikiki Marina sinceJuly 1979of property it owned with the Teamsters and that wasadministered by Arthur RutledgeThe record discloses that since the ouster of ArthurRutledge from Local 5 a number of acrimonious Jurisdic-tional disputes have arisen between Local 5 and Local555 As a result of these disputes, the International hasawarded jurisdiction of Class A hotels to Local 5 and Ju-risdiction over Class B hotels to Local 555 and has or-dered a number of hotels transferred from the jurisdic-tion of Local 5 to Local 555In Bausch & Lomb Optical Company, 108 NLRB 1555(1954) the Board held that an employer is Justified in re-fusing to bargain with a union that is engaged in a direct-ly competitive business In so holding the Board rea-soned that a union must approach the bargaining table6 4 with the single-minded purpose of protecting andadvancing the interests of the employees who have se-lected it as their bargaining agent, and there must be noulterior purpose" The union may not acquirea special interest which may well be at odds with whatshould be its sole concern that of representing theinterests of the Employer's employees" Bausch & Lomb,108 NLRB at 1559In Sierra Vista Hospital, Inc , 241 NLRB 631, 633(1979), the Board noted that the burden of establishing adisqualifying conflict of interest is on the Employer, andthat burden is a heavy one"There is a strong policy favoring the free choiceof a bargaining agent by employees The choice isnot lightly to be frustrated There is a considerableburden on a non-consenting employer, in a situationsuch as this, to come forward with a showing thatdanger of a conflict of interest interfering with thecollective bargaining process is clear and present"NLRB v David Buttrick Company, 399 F 2d 505,507 (1st Cir 1968)In the instant case, the Employer contends that Local555, the Petitioner herein, should be disqualified fromrepresenting the Employer's employees under the princi-ple enunciated by the Board in Bausch & Lomb, supraContrary to the Employer, the record evidence compelsme to conclude that Local 555 has not at any time mate-rial herein been a member of or held an ownership inter-est in Unity House or the Waikiki Marina Furthermore,the record contains no evidence to suggest that anyelected officer or other official of Local 555 has at anytime material herein possessed any ownership interest inor been a member of Unity House or the WaikikiMarinaThe evidence also does not establish that Local 555 isan alter ego of Local 5 The record reflects that in 1974Local 5 loaned or donated start-up money and providedoffice space and secretarial services to Local 555 At thattime Local 5's Vice President Anthony Rutledge was as-signed as Local 555's administrative agent However, it isuncontroverted that since July 1979, Local 555 andLocal 5 have had separate offices and that Local 555'selected officials have run the local on a day-to-day basisThe record contains no evidence to suggest any officialof Local 5 has exercised or attempted to exercise any au- QUALITY INN WAIKIKI7thonty over Local 555 during this period In these cir-cumstances I am compelled to conclude that Local 5 andLocal 555 are separate and distinct labor organizationsThe mere fact that both locals are members of the sameinternational union does not compel a different conclu-sionThe Employer also contends that Local 555 should bedisqualified because of its relationship with AnthonyRutledge In this regard, the Employer argues that An-thony Rutledge is subject to the control of his father,Arthur Rutledge Since Arthur Rutledge effectivelyowns and/or controls Unity House and the WaikikiManna and Anthony Rutledge as vice president of theInternational may be called to assist Local 555 to negoti-ate contracts, the Employer contends that Local 555 hasa conflict of interest and must therefore be disqualifiedThe record contains no evidence sufficient to establishthat Anthony Rutledge is subject to the control of hisfather Nor does the record contain any evidence to sug-gest that Anthony Rutledge will take his father's inter-ests into account should he be called by Local 555 toassist in negotiating a collective bargaining agreementwith the Employer or a competitor of the EmployerThe record is uncontroverted that the chief executive of-ficer of Local 555 is free to accept or reject advice fromAnthony Rutledge Thus the Employer's contention inthis regard must be rejectedSince the record evidence does not establish an innateor proximate danger that Local 555's objectives are in-consistent with its duties as a labor organization, and thatno officer or agent of Local 555 has an ownership inter-est or effectively controls a competitor of the Employer,I am compelled to recommend that the Employer's ob-jection be overruled in its entirety and that the Boardissue an appropriate certification Should it become evi-dent in the future that Local 555's bargaining objectiveshave become susceptible to extrensic factors proceduresexist under the Act to curb such a proclivity NationalFood Stores of Louisiana, Inc , 186 NLRB 127 (1970)RecommendationBased on the record evidence and the foregoing, it isrecommended that the Employer's objection No 1 beoverruled It is further recommended that the Boardissue an appropriate Certification of RepresentativeFiling of ExceptionsWithin 10 days from the issuance of this report, anyparty may file with the National Labor Relations Boardin Washington, D C eight (8) copies of exceptions there-to with supporting brief it desired Immediately uponfiling such exceptions, the party filing the same shallserve a copy thereof, together with a copy of any brieffiled, on the other party and the Regional Director If noexceptions are filed with such report, the Board, uponthe expiration of the period for filing such exceptions,may decide the matter forthwith upon the record ormake other disposition of the case